Exhibit 10.2

Non-Employee Director Remuneration

and

Expense Reimbursement Summary

 

1. Cash Compensation

 

  a) Annual Retainers

 

  •  

A non-employee Chairperson of the Board of Directors shall receive an annual
Board retainer of $125,000.00 paid quarterly in advance on
May 1, August 1, November 1, and February 1

 

  •  

Each non-employee member of the Board of Directors other than the non-employee
Chairperson shall receive an annual Board retainer of $50,000.00 paid quarterly
in advance on May 1, August 1, November 1, and February 1

 

  •  

The non-employee director who serves as Chairperson of the Audit Committee shall
receive, in addition to his or her Board retainer, an annual Committee retainer
of $20,000.00 paid quarterly in advance on May 1, August 1, November 1, and
February 1

 

  •  

Each non-employee director who serves as Chairperson of a Board Committee other
than the Audit Committee shall receive, in addition to his or her Board
retainer, an annual Committee retainer of $10,000.00 paid quarterly in advance
on May 1, August 1, November 1, and February 1

 

  •  

Non-employee directors may convert all or any portion of their annual Board
retainers (but not their Committee retainers) to the award of Common Stock
Equivalents (the “Retainer CSEs”)

 

  •  

Retainer CSEs are purchased on each date an installment of the annual Board
retainer is paid

 

  •  

Any non-employee director who elects to purchase Retainer CSEs will receive a
supplemental credit equal to 25% of the portion of the annual Board retainer
used to purchase Retainer CSEs (referred to as the “Match”)

 

  •  

The Match may be applied only to the purchase of additional CSEs (“Match CSEs”)

 

  •  

The number of Retainer CSEs and Match CSEs to be received is based on the
closing price of Novell common stock on the day before the grant

 

  •  

Retainer CSEs are fully vested at the time of the grant

 

  •  

Match CSEs, unlike Retainer CSEs, are subject to a cliff vesting period of three
years from the date of award

 

  •  

The Retainer CSEs will be converted into shares of Novell common stock on the
earlier to occur of (i) the termination of service as a non-employee director
and (ii) a date prior to the termination of service as a non-employee director
specified by the non-employee director

 

  •  

Vested Match CSEs will be converted into shares of Novell common stock on the
termination of service as a non-employee director

 

  b) Meeting Fees

 

  •  

$1,500 for each Board and Board telephonic meeting attended

 

Page 1 of 3



--------------------------------------------------------------------------------

  •  

$1,500 for each Committee and Committee telephonic meeting attended as a
Committee member

 

2. Equity Compensation

 

  •  

Each non-employee director shall receive an annual equity award with a value of
$130,000 (the “Annual Equity Award”)

 

  •  

The Annual Equity Award shall be granted at the first Compensation Committee
meeting following Novell’s Annual Meeting of Stockholders that falls during an
open trading window for Novell’s securities

 

  •  

The Annual Equity Award shall be comprised of stock options with a grant date
value of $43,000 and restricted stock units with a grant date value of $87,000

 

  •  

The stock options and restricted stock units comprising the Annual Equity Award
shall vest 50% per year on the first two (2) anniversaries of the grant date of
the Annual Equity Award and shall have the following additional terms:

 

  •  

Upon the retirement of a non-employee director at age 73, there shall be 100%
acceleration of all unvested stock options and restricted stock units, and
vested stock options shall remain exercisable for twelve (12) months following
retirement

 

  •  

Upon the disability of a non-employee director, there shall be no acceleration
of unvested stock options and/or restricted stock units, but vested stock
options shall remain exercisable for twelve (12) months following a disability

 

  •  

Upon the death of a non-employee director, there shall be an accelerated vesting
of those stock options and restricted stock units that would have vested within
twelve (12) months following such death had the non-employee director not died
and remained a non-employee director, and vested stock options shall remain
exercisable for twelve (12) months following the death of a non-employee
director

 

  •  

New non-employee directors shall receive a one-time grant of 50,000 stock
options that shall vest 50% per year on the first two (2) anniversaries of the
grant date of the award

 

  •  

Non-employee directors are required to hold equity (Novell common stock) equal
to three times their annual Board retainer

 

  •  

Non-employee Chairperson of the Board of Directors Total Stock Ownership
Requirement (“Total SOR”) is $375,000 ($125k x 3)

 

  •  

Other non-employee directors Total SOR is $150,000 ($50k x 3)

 

  •  

Non-employee directors have five years to achieve the Total SOR, in accordance
with the following schedule:

 

Year

   Percentage of Total SOR  

1

   5 %

2

   15 %

3

   30 %

4

   60 %

5

   100 %

 

  •  

Forms of equity that count towards Total SOR consist of shares that are already

 

Page 2 of 3



--------------------------------------------------------------------------------

 

owned and held, shares acquired on the open market, shares acquired upon the
exercise of stock options, vested restricted stock units, Retainer CSEs, and any
vested Match CSEs

 

  •  

The five year “phase in” of the SOR requirement described above applies (i) from
November 1, 2004 for non-employee directors who were on the Board as of that
date and (ii) for non-employee directors who joined the Board after November 1,
2004, from the date of their election to the Board

 

3. Reimbursements

 

  a) Meetings

 

  •  

Novell will provide reimbursement for attendance to all Board and Committee
meetings covering the following:

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the meeting

 

  b) Conferences

 

  •  

Novell will provide reimbursement for attendance to one conference per year
covering the following:

 

  •  

registration fees

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the conference

 

  c) Orientation

 

  •  

Novell will provide reimbursement for new non-employee directors for attendance
to one third-party orientation program covering the following:

 

  •  

registration fees

 

  •  

first class airfare ticket or equivalent

 

  •  

lodging

 

  •  

meals

 

  •  

ground transportation to and from the orientation program

 

Page 3 of 3